Name: Commission Regulation (EEC) No 3042/92 of 22 October 1992 amending Regulation (EEC) No 2819/92 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/ 18 Official Journal of the European Communities 23 . 10 . 92 COMMISSION REGULATION (EEC) No 3042/92 of 22 October 1992 amending Regulation (EEC) No 2819/92 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid Community participation in the financing of national food aid actions, the level of the refunds granted for these actions should be determined ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16(2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 1 1 (2) thereof, Whereas Commission Regulation (EEC) No 2819/92 Q fixed the refunds applicable to cereal and rice products supplied as Community and national food aid for the month of October 1992 ; whereas it follows from the information known to the Commission that the export refunds for rice at present in force should be altered to the amounts set out in the Annex hereto ; Whereas, in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/92 is replaced by the Annex hereto. Article 2 The refunds fixed in this Regulation shall not be regarded as refunds varying according to destination. Article 3 This Regulation shall enter into force on 23 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7. 0 OJ No L 284, 29. 9 . 1992, p. 23. 23. 10 . 92 Official Journal of the European Communities No L 307/19 ANNEX to the Commission Regulation of 22 October 1992 amending Regulation (EEC) No 2819/92 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) Product code Refund 1001 10 90 000 130,00 1001 90 99 000 77,00 1002 00 00 000 77,00 1003 00 90 000 76,00 1004 00 90 000  1005 90 00 000 90,00 1006 20 92 000 153,00 1006 20 94 000 153,00 1006 30 42 000  1006 30 44 000  1006 30 92 100 238,00 1006 30 92 900 238,00 1006 30 94 100 228,00 1006 30 94 900 228,00 1006 30 96 100 228,00 1006 30 96 900 228,00 1006 40 00 000  1007 00 90 000 90,00 1101 00 00 100 106,00 1101 00 00 130 106,00 1102 20 10 100 123,98 1102 20 10 300 106,27 1102 30 00 000  1102 90 10 100 104,34 1103 11 10 500 195,00 1103 11 90 100 106,00 1103 13 10 100 159,41 1103 14 00 000  11041290 100 200,28 1104 21 50 100 139,12 NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.